Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 3/20/2019. Claims 1-15 are pending. Effective filing date: 3/28/2018

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,  3, 8, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2018/0268806), hereinafter Chun, in view of AE (https://web.archive.org/web/20170720143217/https://en.wikipedia.org/wiki/Autoencoder2017, pages: 5).

Claim 1. An adaptability calculation method executed by a computer, the adaptability calculation method comprising: 
inputting input data to a learning model and an encoder of an autoencoder that have performed learning with learning data (Chun: e.g.,  [0030], [0031], Fig 1,inputting to encoders the data from storage comprising the “audio segments representing individua linguistic units”, where Fig 1, blocks 114, 116, the linguistic encoders and the acoustic encoder interpret respectively the encoder and the learning model and where [0125], [0126], Fig 4, the linguistic encoder trained to generate acoustic characteristics for the acoustic encoder interprets an autoencoder that have performed learning with learning data); 
inputting an output from the learning model and an output from the encoder of the autoencoder to a decoder of the autoencoder (Chun: e.g., [0127], Fig 4, training the decoder based on speech unit representation from the linguistic encode and the acoustic encoder over periods of time);

Chun does not expressly disclose “adaptability”, but AE in “calculating adaptability of the output from the learning model to the input data based on an output from the decoder and the input data” (AE: e.g., pages 1-2, where the weight W between the input and output of the encoder interprets adaptability of the output from the learning model to the input data and the loss function interprets that the adaptability is calculated based on an output from the decoder, x’, and the input data, x). Nonetheless, Chun teaches training. The concept of adaptability is one of the basics in autoencoder or model learning and error backpropagation for training is a common practice. It would have been obvious for one of ordinary skill in the art, having Chun and AE before the filing date, to combine AE with Chun to include the adaptability calculation.



Claim 15. The claim is substantially the same as claim 1. The reasons for rejection are incorporated herein.  In addition, Chun discloses a device (e.g., [0132], Fig 5, block 500).

Claims 2 and 9, the adaptability calculation method comprising: learning the autoencoder by inputting a label of correctness given to the learning data to the decoder, and decoding encoded data outputted from the encoder to which the learning data is inputted based on the label of correctness (Chun: e.g., Fig 2, the inputs from timing module, [0047],  to the decoder  interprets inputting a label of correctness given to the learning data to the decoder,  and decoding the encoded data outputted from the encoder to generate the acoustic feature vector based on the input data and the label from the timing module interprets decoding encoded data outputted from the encoder to which the learning data is inputted based on the label of correctness).  

Claims 3 and 10, the adaptability calculation method comprising: learning the autoencoder by inputting, to the decoder, 80Docket No. PFJA-18109-US: final a label or a certainty factor for the label outputted from the learning model to which the learning data is inputted, and decoding encoded data outputted from the encoder to which the learning data is inputted based Chun: e.g., Fig 2, the inputs from the timing module, [0047], and the unit embedding, [0100],  to the decoder  interprets a label or a certainty factor for the label outputted from the learning module to which the learning data is inputted,  and decoding the encoded data outputted from the encoder to generate the acoustic feature vector based on the input data, the label from the time module or the unit embedding interprets decoding encoded data outputted from the encoder to which the learning data is inputted based on the label or the certainty factor).  

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al., in view of AE, further in view of Biadsy et al. (US 20180053502), and hereinafter Biadsy. 

Claims 4 and 11, Chun in view of AE discloses “executes the inputting the input data, the inputting the output, and the calculating” as of claim 1 or 8 (Chun: e.g., [0047], Fig. 2).  Combination of Chun and AE does not expressly disclose, but Biadsay discloses “the computer includes a plurality of learning modules that have performed learning with different pieces of learning data” and “the plurality of learning modules executes” (Biadsy: e.g., [0131], “a plurality of different models may each be trained in parallel using different subsets of the training data”). Nonetheless, Chun teaches generating a plurality of speech units (e.g., [0112]-[0113]). It would have been obvious for one of ordinary skill in the art, having Biadsy before the effective filing date, to combine Biadsy with the extended Chun to improve the efficiency in linguistic .

Claim Objections
Claims 5-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Wang et al. (US 20200082165) teaches training  plurality of network models in parallel by using different types of data sets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 3, 2022